        Case 7:20-cv-00006 Document 9 Filed on 01/16/20 in TXSD Page 1 of 1
                                                                                                         United States District Court
                                                                                                           Southern District of Texas

                                                                                                              ENTERED
                                                                                                            January 16, 2020
                                 UNITED STATES DISTRICT COURT
                                                                                                           David J. Bradley, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

R. A. N.M., et al,                                          §
                                                            §
           Petitioners,                                     §
VS.                                                         § CIVIL ACTION NO. 7:20-CV-6
                                                            §
WILLIAM P. BARR, et al,                                     §
                                                            §
           Respondents.                                     §

                                                      ORDER

         The Court now considers Plaintiffs’ “Order to Show Cause on Petition for Habeas Corpus
and Temporary Restraining Order.”1 Therein, Plaintiffs make no motion or request of the Court,
despite the filing being listed on the docket as “Opposed MOTION for Order to Show Cause as
to Writ of Habeas Corpus and Temporary Restraining Order by G. R. M.N., Y. D. M.N., R. A.
N.M.” The filing simply reads like a proposed order to an absent motion.2 Confusingly, Plaintiffs
also attach a “[Proposed] Order Granting Petitioners’ Application for Issuance of Writ of Habeas
Corpus or Temporary Restraining Order Pursuant to 28 U.S.C. § 2241 and Federal Rule of Civil
Procedure 65.”3
         If Plaintiffs wish to seek relief in this Court, the Court instructs Plaintiffs to file a motion
that pertains to the requested relief. The Court hereby STRIKES Plaintiffs’ “Order to Show
Cause on Petition for Habeas Corpus and Temporary Restraining Order”4 as improperly filed.
         IT IS SO ORDERED.
         DONE at McAllen, Texas, this 16th day of January, 2020.


                                                               ___________________________________
                                                                          Micaela Alvarez
                                                                     United States District Judge



1
  Dkt. No. 7.
2
  The Court notes Plaintiffs erroneously list the Court as being located in Donna, Texas. Id. at p. 4.
3
  Dkt. No. 7-1.
4
  Dkt. No. 7.

1/1
